OPINION Frederick, J. This is a prisoners lost property case filed by inmate Miles Barnes on April 9, 1986. The case was tried on August 30,1991. Claimant seeks $463.51 in damages. The evidence indicates that a corrections officer opened Claimants cell without permission and let another inmate in Claimants cell. The Claimant lost the property which he listed in his complaint. Claimant had a trust fund ledger which indicated that he had purchased all of the items subsequently lost. The prices and dates purchased correspond to Claimants list of property taken from his cell. Claimant does not know who the guard let in his cell but believes the other inmate was gang related. Claimant testified he was not a member of a gang. Other than the eight-track tape player, Claimant received none of his other property back. However, the tape player was broken. The Respondent presented no evidence. The Respondent also failed to respond to Claimants request to admit. The Respondent was negligent in allowing another inmate into Claimants cell. (Byrd v. State (1988), 41 Ill. Ct. Cl. 158.) While we have allowed recovery only under very narrow circumstances in non-bailment cases, this is such a case. The Respondent has admitted a correctional officer allowed another inmate into Claimant’s cell. The Respondent has also admitted the missing property and the value thereof by failing to respond to the request to admit. For the foregoing reason, Claimant, Miles Barnes, is awarded $463.51 in full satisfaction of his claim.